UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1207



DAGME ALEMAYEHU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-227-648)


Submitted:   September 30, 2005           Decided:   November 1, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina, Amy E.
Ray, Assistant United States Attorney, Asheville, North Carolina,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Dagme    Alemayehu,    a    native    and    citizen    of   Ethiopia,

petitions for review of an order of the Board affirming in part the

immigration judge’s order denying his requests for asylum and

withholding of removal.

             To obtain reversal of a determination denying eligibility

for asylum relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail    to   find    the    requisite      fear   of   persecution.”        INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).               We have reviewed the

evidence of record and conclude that Alemayehu fails to show that

the evidence compels a contrary result.                  Accordingly, we cannot

grant the relief that he seeks.

             Additionally, we uphold the immigration judge’s denial of

Alemayehu’s request for withholding of removal.                      “Because the

burden of proof for withholding of removal is higher than for

asylum--even though the facts that must be proved are the same--an

applicant who is ineligible for asylum is necessarily ineligible

for    withholding     of    removal    under     [8   U.S.C.]   §   1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                     Because

Alemayehu fails to show that he is eligible for asylum, he cannot

meet the higher standard for withholding of removal.

             Accordingly,      we   deny    the   petition    for    review.      We

dispense with oral argument because the facts and legal contentions


                                        - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -